Citation Nr: 1456770	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-09 800	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (claimed as lower back condition).

2.  Entitlement to service connection for an upper back condition.  


REPRESENTATION

Appellant represented by:	American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims of entitlement to service connection.  

In September 2014, the Veteran testified at a hearing via videoconference before the undersigned.  A transcript is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 2014 Hearing, the Veteran testified that in the early 1990's he sought treatment in the emergency department of the medical center where he was employed; and had been diagnosed as having a "disc problem."

The Veteran also testified that he received treatment for back disabilities in the early 1990s from Dr. McFadden; treatment from Dr. Cook at MedServe; and from an unidentified private physician (unidentified) in 2009. 

The Veteran further testified that an unidentified private physician had provided him with a written nexus opinion relating his back condition(s) to active service.  He also reported that he began receiving Social Security disability benefits through the state of Mississippi in 2011 due to his back conditions.  Id. p. 12-13.

At the hearing, the Board agreed to hold the record open for 60 days in order to allow the Veteran the opportunity to obtain and submit the above referenced documents to the VA.  In October 2014, the Board received treatment records from MedServe and a separate treatment record dated in June 1985 (physician unidentifiable). 

Most of the records reported at the hearing have not been received.  As such, a remand is necessary to obtain the reported treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994); see also Clarkson v. Brown, 4 Vet. App. 565 (1993).

Additionally, while the August 2009 VA examiner provided an opinion as to the Veterans' lumbar spine, he did not provide an opinion as to any current upper back condition, to include the cervical spine.  Once VA undertakes the effort to provide an examination it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (overruled on other grounds).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to authorize VA to obtain records of his treatment at the emergency room of the hospital where he worked in the early 1990's; Dr. McFadden; Dr. Cook at MedServe; and from an unidentified private physician (unidentified) in 2009.
   
If any requested records cannot be obtained, the Veteran and his representative should be notified of the missing records, told what efforts were made to get the records, and what further action will be taken with regard to the claims, including their possible denial.
	
2.  Request all documents pertaining to any adjudication of Social Security disability benefits regarding the Veteran.  

Efforts to obtain the Social Security records must continue until they are received, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If the request for any records is not successful, inform the Veteran; tell him what efforts were made to obtain the records and what actions will be taken with regard to his claims.

3.  Then forward the claims file to the August 2009 VA examiner for the purposes of obtaining an addendum opinion as to whether the upper and lower back disabilities are the result of a disease or injury in service.  If it is determined that another examination is necessary, one should be scheduled. 

The examiner must review all newly obtained records relating to the Veteran's back and state whether or not his August 2009 opinion has changed in any way following review.  

The examiner must also determine whether there is a current upper spine disability, to include the cervical spine.  The examiner must then provide an opinion as to whether it is as least as likely as not any (50 percent or greater probability) any diagnosed upper back condition was related to service.  

Reasons must be provided for all opinions.

4.  If any benefit remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

